283 F.2d 872
L. ABELSON & SON, INC., Appellantv.SUPERIOR COAT CO., Inc., and Max Karp.
No. 13409.
United States Court of Appeals Third Circuit.
Argued Nov. 15, 1960.Decided Dec. 7, 1960.

Appeal from the United States District Court for the District of New Jersey, Thomas M. Madden, J.
Julius L. Goldstein, New York City, for appellant.
Samuel H. Landy, Philadelphia, Pa., for appellees.
Before GOODRICH, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
This appeal must be dismissed for lack of jurisdiction under rule 54(b) Fed.R.Civ.P., 28 U.S.C.A.  The rule reads directly upon this case.  In the argument before us the facts of the case showed clearly the wisdom of the rule with regard to situations such as this.  For that reason the request for permission to petition the district court for the certificate which would enable the case to be heard at this stage will be denied.